Citation Nr: 1202402	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Whether recoupment of $10,739.16 in VA disability compensation to offset separation pay was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from January 1984 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Reno, Nevada.

In September 2011, the Veteran and his wife presented testimony at the RO at a Board hearing, chaired by the undersigned Veterans Law Judge via videoconference from Washington, D.C.  A transcript of the hearing is associated with the claims file.

The Board notes that, on the record of the September 2011 hearing, the Veteran revoked his appointment of the Nevada Office of Veteran Services as his accredited representative.  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  See 38 C.F.R. § 14.631(f)(1) (2011).  The Veteran is proceeding Pro Se in this appeal.  

The Board also clarified with the Veteran at the September 2011 Board hearing and again by letter dated November 23, 2011 that the Veteran was representing himself, and was not being represented by Alvin Friedman, a person who attempted to provide representation in this case despite the fact that he is not an accredited agent with the VA Office of General Counsel to represent veterans before VA, and, because of prior representation of veterans before VA and the fact that he is not a witness to any material fact in this case, does not meet one of the regulatory exceptions to represent veterans before VA.  Notwithstanding the Veteran's explicit oral and written indications to the Board that he is representing himself, and notwithstanding the Board's statement to the Veteran at the hearing that 
Mr. Friedman was not an accredited agent, the Veteran and Mr. Friedman seemed to have reached an arrangement to continue to skirt the accreditation requirements for representation by designating Mr. Friedman a "third party designee" who would provide "third party assistance" rather than representation.  Nevertheless, the Veteran has stated under oath at the hearing and again in writing that he is "pro se," that is, that he wished to represent himself.

At the Board personal hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Although separation pay in the amount of $10,739.16 was authorized, the Veteran did not receive it.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, recoupment of $10,739.16 in VA disability compensation to offset separation pay was not proper.  10 U.S.C.A. §§ 1174, 1174a, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011); however, as the Board is granting the claim for restoration of the $10,739.16, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Recoupment Analysis

The recoupment of special separation benefits from VA disability compensation is statutorily mandated.  Special separation benefits are governed by 10 U.S.C.A. §1174(h)(2) (West 2002).  Under that section, a recipient of such benefits shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.  

The implementing regulation provides that, where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174(a) was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits.  Where payment of separation pay or special separation benefits under section 1174(a) was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i) (2011).

The VA General Counsel has interpreted that, in accordance with the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces.  See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 (providing that VA is required to recoup from a veteran's VA disability compensation the amount of non-disability severance pay).  

Here, the question before the Board is whether the Veteran actually received separation pay, and if so, in what amount.  The Board notes that the Veteran has been consistent in his assertions that he did not receive any separation pay.  He testified at a Board hearing that no funds were ever disbursed to him.  His wife also testified that she had discussed the matter with the Veteran on many occasions and that he always maintained that he had received no separation pay.  Indeed, on his initial claim for compensation in October 1991, the Veteran indicated that he had never received lump sum readjustment or separation pay from the Armed Forces.  That claim was denied.  When the Veteran was ultimately awarded service-connected compensation in May 2009, the award letter notified him that an amount would be withheld as recoupment of separation pay in the amount of $10,739.16.  The Veteran filed a notice of disagreement in July 2009 in which he reported that he had never received separation pay.  

The RO's determination to recoup separation pay was based in part on a DD Form 215 dated March 22, 1994.  On that form the following addition to the DD-214 was noted: Data herein is subject to computer matching within the Department of Defense or with any other Federal or non-Federal agency for verification purposes and to determine eligibility for and/or continued compliance with the requirements of a Federal benefit program.  A second addition reads separation pay: $10,739.16.  

The RO's determination was also based on a February 19, 1992 letter from the Department of the Army Personnel Command issued in response to the Veteran's request for separation pay, which shows that the request was approved and that the packet had been forwarded to the Defense Finance and Accounting Services (DFAS) for processing, and that DFAS would calculate the Veteran's entitlement and send him a check.

An August 24, 2009 letter from the Deputy Director of Operations of DFAS indicates that he reviewed the Veteran's account and determined that the Veteran did not receive any special separation pay of any kind at the time of his separation.  He enclosed a leave and earnings statements for the Veteran from October 1-18, 1991, which does not show that any separation pay was provided.  

A deferred rating decision of January 2010 indicates that a request was made to the Veteran to provide the amount of separation pay that was actually provided to him.  He returned a VA Form 21-4138 in March 2010 indicting that no separation pay had been provided to him.  

A May 2010 report of contact indicates that the RO telephoned the Veteran and informed him that the only way to correct the information on the DD-215 was to complete a DD Form 149 Application for Correction of Military Record and send it to the Army Review Boards Agency.  The report of contact indicates that the Veteran understood that until his DD-215 was corrected, the separation pay must be withheld.  The Veteran apparently applied to the Army Review Boards Agency for correction of his DD-215, as a November 2011 letter from the Army Review Boards Agency to the Veteran informs him that no action could be taken on his request until he exhausted all administrative remedies with DFAS.  

A deferred rating decision of June 2010 acknowledges the August 2009 DFAS letter indicating that no separation allowance had been paid, but notes that the DD-215 is dated after October 18, 1991, and therefore the information on which the finding from DFAS was based "does not support that the [V]eteran did not receive separation pay."  Subsequently a form was released by DFAS on May 24, 2011 indicating again that no payment of special separation pay was found on the Veteran's pay record.  

Based on a review of all of the evidence, the Board finds that there is a question as to whether the Veteran received any of the authorized separation pay.  The evidence shows that separation pay of $10,739.16 was authorized for payment to the Veteran; however, the DD-215 entry and the February 1992 letter from the Department of the Army Personnel Command are suggestive, but do not prove, that the separation pay had actually been disbursed.  To the extent these documents reflect that separation pay was authorized, they suggest that the payment was disbursed.  There is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the United States Court of Appeals for Veterans Claims (the CAVC) applied this presumption of regularity to procedures at the RO.  

In this case, the Board finds that there is clear evidence that the separation pay was not disbursed, and the presumption of administrative regularity that payment of the authorized separation pay to the Veteran is rebutted by clear evidence that payment was not made.  The strongest evidence includes that the agency charged with disbursing the separation pay to the Veteran has certified on two separate occasions that the authorized separation pay was not disbursed.  While the RO has informed the Veteran that only correction of the DD-215 would be acceptable proof, the Veteran has made every effort to comply with this request, and was specifically informed by the Army that they would look to DFAS for this information, and that he must first seek relief from DFAS.  As the Army has essentially deferred to DFAS, and as DFAS has twice confirmed that it disbursed no separation pay to the Veteran, there is essentially no additional evidence that needs to be provided, or could be provided, on the question of whether DFAS disbursed the authorized separation pay to the Veteran.  

To the extent of any remaining doubt regarding the discrepancy in timing of the DD-215 and the records on which the DFAS finding were based, such doubt 

must be resolved in the Veteran's favor.  In sum, while the evidence indicates that separation pay was authorized, the evidence affirmatively indicates that such pay was never disbursed to the Veteran.  Accordingly, recoupment of that amount from his VA disability compensation was not proper.  


ORDER

Resolving all reasonable doubt in the Veteran's favor, restoration of $10,739.16 in VA disability compensation that was withheld to offset receipt of separation pay is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


